*688MEMORANDUM **
Juan Marin Colchado and Susana Marin, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and review de novo claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen. Petitioners’ evidence is not sufficient to show that the alleged ineffective assistance of counsel may have affected the outcome of their proceedings. See Iturribarria v. INS, 321 F.3d 889, 901-02 (9th Cir.2003) (requiring prejudice to prevail on ineffective assistance claim). In addition, petitioners cannot establish ineffective assistance based on the actions leading to the institution of their removal proceedings. See Lara-Torres v. Ashcroft, 383 F.3d 968, 973-75 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (no ineffective assistance where representative’s incorrect advice led to issuance of Notice to Appear and petitioner was ineligible for relief).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.